DETAILED ACTION 
The present application, filed on 4/17/2018, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 1/26/2021, and the interview from 2/8/2021.   


Status of Claims
Claims 1-6, 9-22 are now pending and have been examined. Claims 7-8 have been cancelled.


Applicant and Examiner Amendments
Applicant’s representative Merle Richman has authorized the below amendments in the interview from 2/8/2021. Per Applicant’s filing from 1/26/2021, and Examiner’s amendments from 2/8/2021, the final status of the claims is as follows: 
1. (Previously Presented) A computer implemented method comprising: 
receiving, by an input/output interface of a server an electronic request from a first user via an application executing on a first mobile device, the electronic request including a request to share a vendor specific electronic offer with a second user via an application executing on a second mobile device, wherein the vendor specific electronic includes a vendor specific identifier;
verifying, by a processor of the server that the first user associated with the first mobile device is authorized to share the vendor specific electronic offer with a second user associated with a second mobile device based on sharing privilege information stored in a database in association with the first user, the process of verifying that the first user is authorized to share the vendor specific electronic offer includes determining that the first user has completed a transaction with the vendor associated with the vendor specific electronic offer based on the vendor specific identifier and records stored in a database of the server; 
generating, by a processor of the server a vendor specific electronic code associated with the vendor specific identifier when the first user is determined to be authorized and creating a temporary account for the second user associated with the second mobile device when the second user does not have an account associated with the server; 
sending, by an input/output interface of the server the vendor specific electronic code to the second mobile device for viewing by a second user via an application executing on the second mobile device; 
one of receiving, by an input/output interface of a vendor computing device the vendor specific code from the second user associated with the second mobile device and capturing a graphical representation of the vendor specific code presented by a display screen of the second mobile device associated with the second user via an application executing on a vendor computing device;
sending, by an input/output interface of a vendor computing device to the server a request to verify the vendor specific offer code received from the second user associated with the second mobile device is valid;
receiving, by an input/output interface of the server a request from an application executing on a vendor computing device to verify a vendor specific electronic offer code; 
verifying, by a processor of the server the validity of the vendor specific electronic offer code based on information stored in a database in association with second user associated with the second mobile device; and
sending, by an input/output interface of the server a result of the verification of vendor specific electronic offer code to an application executing on a vendor computing device.

2. (Previously Presented) The computer implemented method of Claim 1, wherein the vendor specific electronic offer code is a two-dimensional graphical code. 

3. (Previously Presented) The computer implemented method of Claim 1, wherein the vendor specific electronic offer code is an alphanumeric string that includes encrypted representations of the first user identifier, vendor identifier, and offer parameters. 

4. (Previously Presented) The computer implemented method of Claim 1, wherein the vendor specific electronic offer code is a number or alphanumeric string, and wherein the verifying the validity of the code comprises using the number or alphanumeric string to retrieve a user identifier and offer identifier associated with the vendor specific electronic offer code in an electronic database of the server. 

5. (Previously Presented) The computer implemented method of Claim 1, wherein sending the code to the second mobile device comprises sending a uniform resource identifier that includes the code within the uniform resource identifier. 

6. (Previously Presented) The computer implemented method of Claim 1, wherein a processor of the server updates sharing privilege information associated with the second user in a database to indicate that the second user is authorized to share vendor specific electronic offers redeemable from the vendor when server receives an indication from an application executing on a vendor computing device that the second user has completed a transaction with the vendor via an application executing on the second mobile device. 

7. (Cancelled) 

8. (Cancelled) 

9. (Previously Presented) The computer implemented method of Claim 1, wherein a processor of the server updates sharing privilege information associated with the second user in a database to indicate that the second user is authorized to share vendor specific electronic offers redeemable from the vendor when server receives an indication from an application executing on a vendor computing device that the second user has completed a transaction with the vendor via an application executing on the second mobile device and the second user via an application executing on the second mobile device has created an account on the server. 

10. (Previously Presented) The computer implemented method of Claim 1, wherein a processor of the server updates offers usage information associated with the second user in a database to indicate that the second user has redeemed vendor specific electronic offers from the vendor when the server receives an indication from an application executing on a vendor computing device that the second user has completed a transaction with the vendor via an application executing on the second mobile device. 

11. (Previously Presented) The computer implemented method of Claim 10, wherein verifying by a processor of the server the validity of the vendor specific electronic offer code based on offer usage information associated with the second user stored in a database when the second user via an application executing on the second mobile device has not created an account on the server. 

12. (Previously Presented) The computer implemented method of Claim 11, wherein a vendor specific electronic offer code is not determined to be valid by a processor of the server when the vendor specific electronic offer usage information associated with the second user stored in a database indicates that the second user has redeemed a predetermined number of vendor specific electronic offers. 

13. (Previously Presented) The computer implemented method of Claim 12, wherein the predetermined number is one.

14. (Previously Presented) The computer implemented method of Claim 11, wherein a processor of the server updates sharing privilege information associated with the second user in a database to indicate that the second user is authorized to share vendor specific electronic offers redeemable from the vendor when the server receives an indication from an application executing on a vendor computing device that the second user has completed a transaction with the vendor via an application executing on the second mobile device and the second user via an application executing on the second mobile device has created an account on the server. 

15. (Previously Presented) The computer implemented method of Claim 11, wherein a processor of the server updates earnings for first user in a database to indicate that the first user has earned a reward when the server receives an indication from an application executing on a vendor computing device that the second user has completed a transaction with the vendor via an application executing on the second mobile device.

16. (Previously Presented) The computer implemented method of Claim 15, wherein the vendor specific electronic offer code includes an indication that it was shared by the first user.

17. (Currently Amended) A computer implemented method comprising: 
receiving, by an input/output interface of a server an electronic request from a first user via an application executing on a first mobile device, the electronic request including a request to share a vendor specific electronic offer with a second user via an application executing on a second mobile device, wherein the vendor specific electronic offer includes a vendor specific identifier;
verifying, by a processor of the server that the first user associated with the first mobile device is authorized to share the vendor specific electronic offer with a second user associated with a second mobile device based on sharing privilege information stored in a database in association with the first user, the process of verifying that the first user is authorized to share the vendor specific electronic offer includes determining that the first user has completed a transaction with the vendor associated with the vendor specific electronic offer based on the vendor specific identifier and records stored in a database of the server; 
generating, by a processor of the server a vendor specific electronic code associated with the vendor specific identifier when the first user is determined to be authorized and creating a temporary account for the second user associated with the second mobile device when the second user does not have an account associated with the server; 
sending, by an input/output interface of the server the vendor specific electronic code to the second mobile device for viewing by a second user via an application executing on the second mobile device; and
verifying, by a processor of the server the validity of the vendor specific electronic offer code based on information stored in a database in association with second user associated with the second mobile device. 

18. (Previously Presented) The computer implemented method of Claim 17, wherein a processor of the server updates sharing privilege information associated with the second user in a database to indicate that the second user is authorized to share vendor specific electronic offers redeemable from the vendor when server receives an indication from an application executing on a vendor computing device that the second user has completed a transaction with the vendor via an application executing on the second mobile device. 

19. (Previously Presented) The computer implemented method of Claim 17, wherein a processor of the server updates offers usage information associated with the second user in a database to indicate that the second user has redeemed vendor specific electronic offers from the vendor when the server receives an indication from an application executing on a vendor computing device that the second user has completed a transaction with the vendor via an application executing on the second mobile device. 

20. (Previously Presented) The computer implemented method of Claim 19, wherein verifying by a processor of the server the validity of the vendor specific electronic offer code based on offer usage information associated with the second user stored in a database when the second user via an application executing on the second mobile device has not created an account on the server. 

21. (Previously Presented) The computer implemented method of Claim 20, wherein a vendor specific electronic offer code is not determined to be valid by a processor of the server when the vendor specific electronic offer usage information associated with the second user stored in a database indicates that the second user has previously redeemed a predetermined number of vendor specific electronic offers. 

22 (Previously Presented) The computer implemented method of Claim 21, wherein the predetermined number is one. 


Allowable Subject Matter
Claims 1-6, 9-22 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention each recite a method for a trust-based referral system utilizing a mobile device.

First, a request from the a first user for sharing a vendor-specific electronic offer with a second user is received and a verification that the first user is authorized to share the offer with the second user is initiated. 

Second, a vendor specific electronic code is generated along with the creation of a temporary account for the second user, and electronic code is sent to the second user for viewing. 

	Third, the vendor specific electronic code is received and a request for verification of the vendor specific electronic code is received. 

	Finally, the vendor specific electronic code is verified and based on information previously stored in a database and the result of the verification is sent to the vendor computing device. 

The invention provides a unique advantage in the area of providing for a trust-based referral system utilizing a mobile device, for it uses a unique mechanism to verify referring entities and to ensure that referrals are coming from trusted sources only i.e., from sources that are in the position to provide the referrals. 


The prior art of record identified during the search does not disclose the unique distinct features that render the claims allowable. The prior art of record discloses only distinct elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial interactions, but for the recitation of generic computer components. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an marketing, sales activities or behaviors, business relationships process, i.e. verifying the validity of a vendor offer. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as outlined in the specification at [0003], [0013]-[0014], [0031], [0033] and [0045] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claim 17 is also directed to a method, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because both independent claims are similar in scope (independent Claim one reading on independent Claim 17), the considerations for independent Claim 1 apply for the independent Claim 17 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622